Citation Nr: 0802542	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  02-08 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946 and from January 1948 to April 1953.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which granted service connection for asbestosis 
and assigned an initial noncompensable (zero percent) rating.  
The veteran wants a higher initial rating.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  

The Board remanded this case in February 2003 to schedule the 
veteran for a videoconference hearing.  That hearing was held 
before the undersigned Veterans Law Judge in May 2003.  The 
Board again remanded this case in January 2004 and May 2006 
to comply with the notice and duty-to-assist provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), including 
obtaining all outstanding treatment records and providing the 
veteran a VA examination to assess the nature and severity of 
his asbestosis.  

The veteran was afforded two VA examinations pursuant to the 
Board's prior remands, but unfortunately neither examination 
complies with the remand instructions.  Therefore, 
regrettably, the Board must once again remand this case to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.




REMAND

In the May 2006 remand, the Board requested that the veteran 
be scheduled for a VA pulmonary examination.  The Board 
instructed that pulmonary function testing (PFT) include an 
assessment of both Forced Vital Capacity (FVC) and 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO) (SB).  The Board also instructed 
that the examiner comment on whether the veteran has:  (a) 
cor pulmonale (right heart failure), or (b) pulmonary 
hypertension (shown by Echo or cardiac catheterization), or 
(c) a requirement of outpatient oxygen therapy, or (d) the 
maximum exercise capacity as measured by oxygen consumption 
with cardiac or respiratory limitation.  Lastly, the Board 
requested that the examiner identify which specific symptoms 
are attributable to the veteran's service-connected 
asbestosis, as opposed to symptoms attributable to any 
nonservice-connected respiratory disorders, including 
obstructive lung disease from smoking.

The veteran was then afforded a VA respiratory examination in 
January 2007.  Unfortunately, a pulmonary function test 
performed in connection with this examination does not 
include a DLCO (SB) level.  The examiner indicated the 
veteran was unable to complete this test because he was short 
of breath.  Even if the veteran was unable to perform this 
test, however, the examiner also failed to discuss whether 
the veteran's asbestosis is manifested by cor pulmonale, 
pulmonary hypertension, a requirement of outpatient oxygen 
therapy, or the maximum exercise capacity as measured by 
oxygen consumption with cardiac or respiratory limitation, 
each of which are listed in the criteria for disability 
ratings higher than 30 percent.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6833 (2007).  Also, the examiner failed to 
identify which specific symptoms are attributable to 
asbestosis as opposed any nonservice-connected respiratory 
disorders, to include chronic obstructive pulmonary disease 
(COPD).  



Consequently, this examination report is inadequate for 
rating purposes and does not comply with the Board's May 2006 
remand directive.  Therefore, the veteran must be scheduled 
for another VA examination to comply with the Board's prior 
remand instructions.  See Stegall v. West, 11 Vet. App. 268, 
270 (1998), (holding that a remand by the Board imposes upon 
the Secretary of VA a concomitant duty to ensure compliance 
with the terms of the remand).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for another VA 
pulmonary examination to determine the 
current severity of his service-connected 
asbestosis.  All necessary testing should 
be done, to include a pulmonary function 
test and any other appropriate testing.  
The examiner should review the results of 
any testing prior to completion of the 
examination report.

The results of the pulmonary function 
test should be recorded in the 
appropriate manner for rating purposes, 
to include:  (a) the percentage of 
predicted of FVC; (b) the percentage of 
predicted of DLCO (SB).  If the veteran 
is unable to perform any part of this 
test, the examiner should document this 
fact and the reasons why, and then 
proceed to determine whether the veteran 
has any of the following symptoms:  (a) 
cor pulmonale (right heart failure), or 
(b) pulmonary hypertension (shown by Echo 
or cardiac catheterization), or 
(c) a requirement of outpatient oxygen 
therapy, or (d) the maximum exercise 
capacity as measured by oxygen 
consumption with cardiac or respiratory 
limitation.

The examiner should also indicate what 
specific symptoms are attributable to the 
service-connected asbestosis, as opposed 
to those referable to the COPD from 
smoking, or any other relevant 
nonservice-connected disabilities.  If 
possible, the examiner should provide 
DLCO(SB) and FVC measurements 
attributable only to the service-
connected asbestosis.  If it is not 
possible or feasible to make the 
differentiation between service-connected 
and nonservice-connected disability, 
please expressly indicate this and 
explain why this cannot be done.

To facilitate making these important 
determinations, the examiner should 
review the relevant medical history in 
the veteran's claims file, including both 
a complete copy of this remand and the 
reports of the veteran's prior VA 
examination and pulmonary evaluations 
dated in July 2005 and January 2007.

2.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond before the record is returned 
to the Board for further review.



The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



